Matter of Hamid v Ramroop (2022 NY Slip Op 04024)





Matter of Hamid v Ramroop


2022 NY Slip Op 04024


Decided on June 22, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

VALERIE BRATHWAITE NELSON, J.P.
REINALDO E. RIVERA
CHERYL E. CHAMBERS
DEBORAH A. DOWLING, JJ.


2021-04671
 (Docket No. F-5455-20)

[*1]In the Matter of Fazil Hamid, appellant,
vSarah Ramroop, respondent.


Fazil Hamid, Valley Stream, NY, appellant pro se.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Queens County (Elizabeth L. Fassler, J.), dated May 21, 2021. The order denied the father's objections to an order of the same court (Solange N. Grey-Humphreys, S.M.) dated March 15, 2021, which, after a hearing, and upon findings of fact dated March 15, 2021, dismissed his petition for child support without prejudice.
ORDERED that the order dated May 21, 2021, is affirmed, without costs or disbursements.
The Family Court properly denied the father's objections to the order dated March 15, 2021, on the ground that he failed to file proof of service of a copy of the objections upon the mother. Family Court Act § 439(e) requires that "[a] party filing objections . . . serve a copy of such objections upon the opposing party," and that "[p]roof of service upon the opposing party . . . be filed with the court at the time of filing of objections and any rebuttal." Here, it is undisputed that the father did not file the requisite "proof of service" inasmuch as no affidavit of service in the form required by CPLR 306 was filed with the Family Court (see id. § 306[a], [d]). Consequently, the father failed to fulfill a condition precedent to the filing of objections and, thus, failed to exhaust the Family Court procedure for review of his objections (see Matter of Michael H. v Kristen L., 179 AD3d 1065, 1067; Matter of Hopkins v Hopkins, 178 AD3d 1045, 1046; Matter of Ishmael A.A.-S. v Sacha C., 169 AD3d 662, 663; Matter of Carroll v Brodsky, 168 AD3d 727, 728; Matter of Ndukwe v Ogbaegbe, 150 AD3d 858, 858). As a result, the father's challenges to the order dated March 15, 2021, are not reviewable on appeal (see Matter of Ishmael A.A.-S. v Sacha C., 169 AD3d at 663; Matter of Carroll v Brodsky, 168 AD3d at 728).
BRATHWAITE NELSON, J.P., RIVERA, CHAMBERS and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court